UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ýANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53130 U-Swirl, Inc. (Exact name of registrant as specified in its charter) Nevada 43-2092180 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1175 American Pacific, Suite C, Henderson, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 586-8700 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yesý No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.  Yesý No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).ý YesNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or 1 information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “acceleratedfiler,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer  Non-accelerated filer  Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesýNo State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$1,164,701 as of June 30, 2011 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:4,890,836 shares of common stock as of March 12, 2012 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS We make forward-looking statements in this annual report that are subject to risks and uncertainties.These forward-looking statements include information about possible or assumed future results of our business, financial condition, liquidity, results of operations, plans and objectives.In some cases, you may identify forward-looking statements by words such as “may,” “should,” “plan,” “intend,” “potential,” “continue,” “believe,” “expect,” “predict,” “anticipate” and “estimate,” the negative of these words or other comparable words.These statements are only predictions.You should not place undue reliance on these forward-looking statements.The forward-looking statements are qualified by their terms and/or important factors, many of which are outside our control, and involve a number of risks, uncertainties and other factors that could cause actual results and events to differ materially from the statements made.The forward-looking statements are based on our beliefs, assumptions and expectations of our future performance, taking into account information currently available to us.These beliefs, assumptions and expectations can change as a result of many possible events or factors, not all of which are known to us.Neither we nor any other person assumes responsibility for the accuracy or completeness of these statements.We assume no duty to update or revise our forward-looking statements based on changes in internal estimates or expectations or otherwise.If a change occurs, our business, financial condition, liquidity and results of operations may vary materially from those expressed in our forward-looking statements. 2 U-SWIRL, INC. FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011 INDEX Page PART I Item 1. Business 4 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 11 Item 2. Properties 11 Item 3. Legal Proceedings 11 Item 4. Mine Safety Disclosures 12 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 6. Selected Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 19 Item 8. Financial Statements and Supplementary Data 19 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 35 Item 9A. Controls and Procedures 35 Item 9B. Other Information 36 PART III Item 10. Directors, Executive Officers and Corporate Governance 36 Item 11. Executive Compensation 39 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 43 Item 13. Certain Relationships and Related Transactions, and Director Independence 44 Item 14. Principal Accounting Fees and Services 46 PART IV Item 15 Exhibits, Financial Statement Schedules 46 SIGNATURES 3 PART I Item 1. Business We are in the business of offering consumers frozen desserts such as yogurt and sorbet.We are launching a national chain of self-serve frozen yogurt cafés called U-Swirl Frozen Yogurt and are franchising this concept.We have built and operate cafés owned and operated by the Company (“company-owned”) and franchise to others the right to own and operate U-Swirl cafés. We currently own and operate six U-Swirl Frozen Yogurt cafés in the Las Vegas metropolitan area, and have20 franchised locations in operation across the country.U-Swirl allows guests a broad choice in frozen yogurt by providing up to 20 non-fat and low-fat flavors, including tart, traditional and no sugar-added options and up to 70 toppings, including seasonal fresh fruit, sauces, candy and granola.Guests serve themselves and pay by the ounce instead of by the cup size.Similar to a coffee shop hangout, locations are furnished with couches and tables and patio seating. The following table provides summary detail regarding our current locations: Location Date Opened Ownership 790 Coronado Center Drive, Henderson, Nevada April 19, 2008 Franchised 305 N. Nellis Avenue, Las Vegas, Nevada March 24, 2009 Company-owned 7595 W. Washington Avenue, Las Vegas, Nevada April 8, 2009 Company-owned 9795 W. Charleston Boulevard, Las Vegas, Nevada August 7, 2009 Company-owned 6592 N. Decatur Boulevard, Las Vegas, Nevada August 21, 2009 Company-owned 2300 Paseo Verde Parkway, Henderson, Nevada September 23, 2009 Company-owned 57 Damonte Ranch Parkway, Suite D, Reno, Nevada October 24, 2009 Franchised 9360 W. Flamingo Road, Las Vegas, Nevada February 13, 2010 Company-owned 2870 North Towne Lane, Suite 106-107, Reno, Nevada October 23, 2010 Franchised 3919 N. Eagle Road, Suite 115, Meridian, Idaho November 27, 2010 Franchised 1230 East Baseline Road, Mesa, Arizona February 19, 2011 Franchised 6204 N. Scottsdale Road, Suite 103, Scottsdale, Arizona February 25, 2011 Franchised 8184 W. Overland Road, Boise, Idaho June 3, 2011 Franchised 3009 W. Agua Fria Freeway, Suite 3, Phoenix, Arizona June 5, 2011 Franchised 5115 Mae Ane, Suite A, Reno, Nevada June 13, 2011 Franchised 605 Mangrove Avenue, Suite 125, Chico, California June 28, 2011 Franchised 3587 E. Broadway Boulevard, Tucson, Arizona July 5, 2011 Franchised 1119 S. 12th Avenue Road, Nampa, Idaho July 10, 2011 Franchised 5761 U.S. Hwy 17-92, Suite 1021, Casselberry, Florida July 21, 2011 Franchised 100 New Road, Waco, Texas September 14, 2011 Franchised 10367 S. State Street, Sandy, Utah September 14, 2011 Franchised 241 East 12300 SouthDraper, Utah October 7, 2011 Franchised tate Street, American Fork, Utah December 16, 2011 Franchised 1220 S.W. Higgins, Missoula,Montana January 20, 2012 Franchised 8104 Wyoming Blvd NE, Suite A Albuquerque, New Mexico February12, 2012 Franchised 115 Harvard Drive SE, Unit 7, Albuquerque, New Mexico
